FILED
                            NOT FOR PUBLICATION                              JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

CONCEPCION CARRILLO,                             No. 09-73777

              Petitioner,                        B.I.A. No. A076-804-563

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 11, 2011
                               Seattle, Washington

Before: GRABER and M. SMITH, JR., Circuit Judges, and BENITEZ,** District
        Judge.

       Petitioner Concepcion Carrillo, a native and citizen of Mexico, seeks review

of the Board of Immigration Appeals’ decision upholding the immigration judge’s

denial of her request for a waiver of inadmissibility and for adjustment of status to

that of legal permanent resident.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      On January 30, 1998, Petitioner was stopped at the United States-Mexico

border and removed pursuant to 8 U.S.C. § 1225. Petitioner later entered the

United States without admission or parole in February or March of 1998. She has

not departed from the United States since that time.

      Because Petitioner is illegally present in the United States after having been

previously removed, she is inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(II). She

argues, however, that she is entitled to a waiver of inadmissibility under 8 U.S.C.

§ 1182(a)(9)(C)(ii). That section provides an exception to inadmissibility if 10

years have passed since the alien’s last departure and if the alien obtains the

Secretary of the Department of Homeland Security’s consent to reapply for

admission before reentering the United States.

      In light of our decision in Carrillo de Palacios v. Holder, No. 09-72059, filed

this date, Petitioner is not entitled to a waiver of inadmissibility—nunc pro tunc or

otherwise—because, although 10 years have elapsed since she last departed the

United States, she did not remain outside the United States for at least 10 years

before reentry. We therefore deny the petition.

      Petition DENIED.




                                           2